Citation Nr: 0205194	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  00-12 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to a service-connected disability.  

2.  Entitlement to service connection for a right hip 
disability as secondary a service-connected disability.  

3.  Entitlement to service connection for a low back 
disability as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran had active duty from July 1956 to July 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which entitlement to service-
connection for a right knee disability, a right hip 
disability and a low back disability secondary to the 
service-connected right ankle strain with arthritis was 
denied.  

The Board remanded these issues in April 2001.  The requested 
development has been accomplished and the matter has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran does not allege, and the evidence does not 
otherwise suggest, that he has right knee, right hip or low 
back disabilities that were directly incurred in or 
aggravated during service.

2.  There is competent medical evidence of record showing 
that there is no nexus, or link, between the veteran's right 
knee, right hip and low back disability and his service-
connected right ankle strain with arthritis.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in active 
service, nor is it proximately due to, or the result of, his 
service-connected right ankle strain with arthritis.  38 
U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103A, 5107(b) (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2001).  

2.  A right hip disability was not incurred in active 
service, nor is it proximately due to, or the result of, his 
service-connected right ankle strain with arthritis.  38 
U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103A, 5107(b) (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2001).  

3.  A low back disability was not incurred in active service, 
nor is it proximately due to, or the result of, his service-
connected right ankle strain with arthritis.  38 U.S.C.A. §§ 
1101, 1131, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The December 1999 rating decision, April 2000 Statement of 
the Case, August 2000 and January 2001 Supplemental 
Statements of the Case, as well as an April 2001 RO letter 
informed the veteran of the evidence needed to substantiate 
the claim.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
was afforded VA general medical examinations in November 1959 
and November 1961 as well as joints examinations in August 
1998 and October 2001.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(4)).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1131 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).  Secondary service-connection 
may be granted for a current disability that competent 
evidence shows is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2001).  

The veteran does not allege, and the evidence does not 
otherwise suggest, that he has right knee, right hip or low 
back disabilities that were directly incurred in or 
aggravated during service, or which may be presumed to have 
been so incurred.  Consequently, the Board need not discuss 
that basis of granting service connection.  See 38 U.S.C.A. 
§§ 1101, 1131, 1132, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2001).  Rather, in this 
particular appeal, the veteran alleges that he has right 
knee, right hip and low back disabilities that are 
proximately due to or the result of his already service-
connected right ankle strain with arthritis.  38 C.F.R. § 
3.310(a).  

Upon consideration of all the evidence of record, the Board 
finds that the veteran's right knee, right hips and low back 
disabilities were not proximately due to or the result of his 
service-connected right ankle strain with arthritis.  Since 
the veteran is a lay person, he does not have the necessary 
medical expertise or training to give a probative opinion on 
the dispositive issue of medical causation-to etiologically 
link his right knee, right hip and low back disabilities to 
his service-connected disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); King v. Brown, 5 Vet. App. 19, 
21 (1993).  Instead, he is only competent to attest to 
symptoms.  The October 2001 VA examiner opined that the 
veteran's symptoms in his back, knees and right hip are not 
related to the strain of his right ankle and the chip 
fracture he had of the distal end of his right fibula.  The 
examiner did not feel that the changes in the lumbar spine 
and knees were related to the veteran's right ankle.  

Since the preponderance of the evidence is against the claims 
of service-connection for a right knee disability, a right 
hip disability and a low back disability, either on a direct 
basis or as secondary to the service-connected right ankle 
strain, the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. 5107(b); 38 C.F.R. 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Service-connection for a right knee disability as secondary 
to the service-connected right ankle strain with arthritis is 
denied.  

Service-connection for a right hip disability as secondary to 
the service-connected right ankle strain with arthritis is 
denied.  

Service-connection for a low back disability as secondary to 
the service-connected right ankle strain with arthritis is 
denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

